
	
		I
		111th CONGRESS
		1st Session
		H. R. 2944
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Grijalva (for
			 himself and Ms. Giffords) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To withdraw certain Federal lands and interests located
		  in Pima and Santa Cruz counties, Arizona, from the mining and mineral leasing
		  laws of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Arizona Public Lands
			 Protection Act of 2009.
		2.Withdrawal of
			 Federal lands and interests located in Pima and Santa Cruz counties,
			 ArizonaSubject to valid
			 existing rights, after the date of enactment of this Act—
			(1)all federally owned interests in National
			 Forest lands in Santa Cruz County and Pima County, Arizona, are withdrawn
			 from—
				(A)all forms of entry, appropriation, and
			 disposal under the public land laws;
				(B)location, entry, and patent under the
			 mining laws; and
				(C)operation of the mineral leasing and
			 geothermal leasing laws, and the mineral materials laws;
				(2)all federally owned subsurface interests
			 under the administrative jurisdiction of the Bureau of Land Management in lands
			 in Pima County, Arizona, with respect to which the surface interests are owned
			 by such county, including in such lands located in Davidson Canyon, are
			 withdrawn from—
				(A)all forms of entry, appropriation and
			 disposal under the public land laws;
				(B)location, entry, and patent under the
			 mining laws; and
				(C)operation of the mineral leasing and
			 geothermal leasing laws, and the mineral materials laws; and
				(3)all federally
			 owned interests in Bureau of Land Management lands in Pima County, Arizona, are
			 withdrawn from entry, location, or patent under the general mining laws.
			
